UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 03-6067
TROY WEST-BEY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
           Frederic N. Smalkin, Senior District Judge.
                   (CR-97-175-S, CA-00-494-S)

                      Submitted: May 27, 2003

                      Decided: June 11, 2003

    Before WIDENER, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Troy West-Bey, Appellant Pro Se. Robert Reeves Harding, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. WEST-BEY
                              OPINION

PER CURIAM:

   Troy West-Bey appealed from the district court’s order denying
relief on his motion filed under 28 U.S.C. § 2255 (2000). This court
initially granted a certificate of appealability, affirmed in part, and
vacated and remanded in part for a determination of whether West-
Bey was deprived of the effective assistance of counsel prior to entry
of his guilty plea and at the Fed. R. Crim. P. 11 hearing. On remand,
the district court adopted the recommendation of the magistrate judge
and denied relief on West-Bey’s ineffective assistance of counsel
claim. West-Bey timely appealed. We find that the district court cor-
rectly concluded that West-Bey was not deprived of the effective
assistance of counsel. Hill v. Lockhart, 474 U.S. 52, 59 (1985) (pro-
viding standard); Strickland v. Washington, 466 U.S. 668, 687 (1984)
(same).

   In light of the remand, in our initial opinion we declined to con-
sider any issue concerning sentencing. Specifically, West-Bey argued
in his § 2255 motion that the district court erred at the sentencing
hearing by determining his relevant conduct based on testimony pro-
duced at his brother and co-defendant’s trial, thereby depriving him
of the opportunity to cross-examine the government’s witnesses. We
now hold that the district court properly declined to address this claim
because it was raised and rejected on direct appeal. Boeckenhaupt v.
United States, 537 F.2d 1182, 1183 (4th Cir. 1976).

   For these reasons, we affirm.* The pending motions for appoint-
ment of counsel and to compel the district court to provide transcripts
are denied. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED

  *The district court granted a certificate of appealability. 28 U.S.C.
§ 2253(c)(1)(B) (2000).